UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CLIFTON ODELL BELL,

                       Plaintiff,                           Civil Action No. 14-1072 (BAH)

                       v.                                   Judge Beryl A. Howell

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, et al.,

                       Defendants.


                                    MEMORANDUM OPINION

       The pro se plaintiff in this action, Clifton Bell, seeks $5,000 in damages from the United

States Department of Health and Human Services (“HHS”) and Kaiser Foundation Health Plan

Mid-Atlantic States, Inc. (“Kaiser”) (collectively, the “defendants”), based on an alleged failure

of Defendant Kaiser to reimburse the plaintiff for a medical co-pay. See generally Compl., ECF

No. 1. Since the face of the complaint indicates that this Court does not have subject matter

jurisdiction over this matter, the plaintiff’s claim is dismissed.

I.     BACKGROUND

       The plaintiff alleges that he underwent an “urgent and medically necessary” surgery for

which he was required to pay a $5,000 co-pay, apparently because he was denied coverage

approval from Kaiser for six months preceding the surgery. See Compl. at 1. The plaintiff

alleges that by failing to reimburse him $5,000 for the surgery, “the plaintiff’s binding health

care contract was breached by Kaiser . . . .” Id. at 2. The plaintiff further alleges that the

Defendant HHS “did approve the (said) 2011 breach.” Id. The plaintiff requests a jury trial and

an order that Kaiser reimburse him in the amount of $5,000. Id. at 1.



                                                   1
II.    LEGAL STANDARD

       “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 133 S. Ct. 1059, 1064 (2013) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Indeed, federal courts

are “forbidden . . . from acting beyond our authority,” NetworkIP, LLC v. FCC, 548 F.3d 116,

120 (D.C. Cir. 2008), and, therefore, have “an affirmative obligation ‘to consider whether the

constitutional and statutory authority exist for us to hear each dispute.’” James Madison Ltd. by

Hecht v. Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996) (quoting Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 196 (D.C. Cir. 1992)). Absent subject matter jurisdiction over a case, the court

must dismiss it. Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); FED. R. CIV. P. 12(h)(3).

       When considering whether subject matter jurisdiction exists over an action, the court

must accept as true all uncontroverted material factual allegations contained in the complaint and

“‘construe the complaint liberally, granting plaintiff the benefit of all inferences that can be

derived from the facts alleged’ and upon such facts determine jurisdictional questions.” Am.

Nat'l Ins. Co. v. FDIC, 642 F.3d 1137, 1139 (D.C. Cir. 2011) (quoting Thomas v. Principi, 394
F.3d 970, 972 (D.C. Cir. 2005)). The court need not accept inferences drawn by the plaintiff,

however, if those inferences are unsupported by facts alleged in the complaint or merely amount

to legal conclusions. See Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). Moreover,

in evaluating subject matter jurisdiction, the court, when necessary, “may ‘undertake an

independent investigation to assure itself of its own subject matter jurisdiction,’” and consider

“facts developed in the record beyond the complaint.” Settles v. U.S. Parole Comm’n, 429 F.3d
1098, 1107 (D.C. Cir. 2005) (quoting Haase v. Sessions, 835 F.2d 902, 908 (D.C. Cir. 1987));

see also Herbert, 974 F.2d at 197 (in disposing of motion to dismiss for lack of subject matter



                                                  2
jurisdiction, “where necessary, the court may consider the complaint supplemented by

undisputed facts evidenced in the record, or the complaint supplemented by undisputed facts plus

the court’s resolution of disputed facts.”); Alliance for Democracy v. FEC, 362 F. Supp. 2d 138,

142 (D.D.C. 2005). The burden of establishing any jurisdictional facts to support the exercise of

subject matter jurisdiction rests on the plaintiff. See Hertz Corp. v. Friend, 559 U.S. 77, 96

(2010); Thomson v. Gaskill, 315 U.S. 442, 446 (1942); Moms Against Mercury v. FDA, 483 F.3d
824, 828 (D.C. Cir. 2007).

       Litigants proceeding pro se are not held to the same standards in their filings as those

represented by counsel, in order to ensure access to the judicial system even for those persons

who lack an understanding of the procedural and substantive requirements of litigation. See

Moore v. Agency for Int’l Dev., 994 F.2d 874, 876 (D.C. Cir.1993) (citing Haines v. Kerner, 404
U.S. 519, 520 (1972)) (“Pro se litigants are allowed more latitude than litigants represented by

counsel to correct defects in service of process and pleadings.”)); Childers v. Slater, 197 F.R.D.
185, 188 (D.D.C. 2000) (noting that “pro se litigants generally are entitled to wider latitude than

those who are represented by counsel”). Nevertheless, even for unsophisticated, untrained

plaintiffs, courts require adherence to the Federal Rules of Civil Procedure and cannot be

excused for the failure to establish subject matter jurisdiction. see Moore, 994 F.2d at 876,

III.   DISCUSSION

       Although the defendants have not moved to dismiss for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1), the Court may analyze subject-matter

jurisdiction sua sponte. See NetworkIP LLC, 548 F.3d at 120 (explaining that “while arguments

in favor of subject matter jurisdiction can be waived by inattention or deliberate choice, [Federal

courts] are forbidden—as a court[s] of limited jurisdiction—from acting beyond our authority”);



                                                 3
Am. Library Ass’n v. FCC, 401 F.3d 489, (D.C. Cir. 2005) (“It is well established that a federal

court cannot act in the absence of jurisdiction, and that jurisdictional issues may be raised by the

court sua sponte.” (internal citation omitted)); Doe by Fein v. District of Columbia, 93 F.3d 861,

871 (D.C. Cir. 1996) (noting that jurisdiction “goes to the foundation of the court’s power to

resolve a case, and the court is obliged to address it sua sponte”). It is axiomatic that because

“subject-matter jurisdiction is an ‘Art. III as well as a statutory requirement . . . no action of the

parties can confer subject-matter jurisdiction upon a federal court.’” Akinseye v. District of

Columbia, 339 F.3d 970, 971 (D.C. Cir. 2003) (quoting Ins. Corp. of Ir., Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702, (1982)) (alteration in original).

        In evaluating whether subject matter jurisdiction is present in this case, the Court is

cognizant that it “must construe pro se filings liberally.” Richardson v. United States, 193 F.3d
545, 548 (D.C. Cir. 1999). Nevertheless, “[a] pro se complaint, like any other, must present a

claim upon which relief can be granted . . . .” Crisafi v. Holland, 655 F.2d 1305, 1308 (D.C. Cir.

1981). Construing the plaintiff’s complaint liberally, the plaintiff appears to be alleging that the

defendants breached a valid contract with him. See generally Compl. Since a breach of contract

claim does not ordinarily involve a question of Federal law, if subject matter jurisdiction exists

over this action in a district court, it must be premised on diversity jurisdiction pursuant to 28

U.S.C. § 1332.

        Federal courts have “original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs, and is between

citizens of the different states.” 28 U.S.C. § 1332(a)(1). Thus, subject matter jurisdiction over

any action raised in diversity must satisfy a two-prong inquiry: (1) the amount in controversy




                                                   4
must exceed $75,000, and (2) the litigants must be diverse from one another. See id. The

plaintiff’s complaint makes affirmative statements indicating that neither prong is satisfied here.

        First, the plaintiff alleges that $5,000 is at stake in this matter. See Compl. at 1 (seeking a

“judicious[] [sic] order[] [against the defendants] to pay $5,000.00 reimbursement [sic] to the

plaintiff”). This amount is well below the $75,000 required to assert diversity jurisdiction under

28 U.S.C. § 1332(a)(1). See Tel-Oren v. Libyan Arab Rep., 726 F.2d 744, 786 (D.C. Cir. 1984)

(Edwards, J. concurring) (“Diversity jurisdiction is unavailable if the amount in controversy is

not met.”); Smith v. Am. Gen. Life & Accident Ins. Co., Inc., 337 F.3d 888, 897 (7th Cir. 2003)

(holding diversity jurisdiction did not exist where state law claim in federal court sought

damages of $2,532.56); McIntosh v. Gilley, 753 F. Supp. 2d 46, 65 (D.D.C. 2010) (holding that

no subject matter jurisdiction existed where plaintiff claimed $63,906.36 in damages). Dismissal

based on failure to satisfy the amount in controversy requirement is proper where it appears to a

legal certainty that the claim is for less than the jurisdictional amount. See Rosenboro v. Kim,

994 F.2d 13, 18 (D.C. Cir. 1993) (dismissing plaintiff’s claim where plaintiff failed to “produce

evidence supporting a legal uncertainty” that damages could exceed statutory requirement); see

also St. Paul Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 289 (1938) (“It must appear

to a legal certainty that the claim is really for less than the jurisdictional amount to justify

dismissal.”). Given that the plaintiff has only asserted a $5,000 claim for reimbursement of a

single medical procedure, and makes no other claim for damages against the defendants, it is a

legal certainty that the amount in controversy in this matter falls below the statutory minimum

for the exercise of subject matter jurisdiction.

        Second, the plaintiff’s complaint indicates that he and Defendant Kaiser are Maryland

citizens. See Compl. at 1 (listing Maryland addresses for plaintiff and Defendant Kaiser). The



                                                   5
Supreme Court has held that 28 U.S.C. § 1332(a) requires “complete diversity of citizenship,”

meaning that “diversity jurisdiction does not exist unless each defendant is a citizen of a

different State from each plaintiff.” Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365,

373 (1978) (emphasis in original); see Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S.
546, 553 (2005) (“In a case with multiple plaintiffs and multiple defendants, the presence in the

action of a single plaintiff from the same State as a single defendant deprives the district court of

original diversity jurisdiction over the entire action.”); In re Lorazepam & Clorazepate Antitrust

Litigation, 631 F.3d 537, 541 (D.C. Cir. 2011) (same). Likewise, this Court has held that

diversity jurisdiction “requires complete diversity. Consequently, a case qualifies for diversity

jurisdiction in the federal courts only if no two parties on opposite sides of an action are citizens

of the same state.” Yueh-Lan Wang ex rel. Wong v. New Mighty U.S. Trust, 841 F. Supp. 2d 198,

202 (D.D.C. 2012) (internal citations and quotations omitted); see, e.g., Paul v. Didizan, 819 F.

Supp. 2d 31, 35 (D.D.C. 2011) (holding that common citizenship of plaintiff and defendant

deprives court of diversity jurisdiction). Complete diversity is absent here because the

Complaint indicates that the plaintiff and Defendant Kaiser are both citizens of Maryland. See

Compl. at 1.

       Since the Complaint shows that the amount in controversy in this action to be less than

$75,000 and complete diversity is lacking, the Court must sua sponte dismiss this claim for lack

of subject matter jurisdiction. See FED. R. CIV. P. 12(h)(3).




                                                  6
IV.   CONCLUSION

      For the foregoing reasons, this action is dismissed for lack of subject matter jurisdiction.

      An appropriate Order accompanies this Memorandum Opinion.



      Date: September 16, 2014
                                                                      Digitally signed by Beryl A.
                                                                      Howell
                                                                      DN: cn=Beryl A. Howell,
                                                                      o=District Court for the District
                                                                      of Columbia, ou=District Court
                                                                      Judge,
                                                                      email=howell_chambers@dcd.
                                                                      uscourts.gov, c=US
                                                                      Date: 2014.09.16 12:45:12
                                                    __________________________
                                                                      -04'00'

                                                    BERYL A. HOWELL
                                                    United States District Judge




                                                7